Citation Nr: 0206722	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  99-13 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2. Entitlement to service connection for a heart disorder, 
including hypertension and a heart murmur.

3. Entitlement to service connection for a cervical spine 
disorder.

4. Entitlement to service connection for a lumbar spine 
disorder.

5. Entitlement to a compensable disability evaluation for 
bilateral hearing loss.

6. Entitlement to an increased disability evaluation for 
tinnitus, currently rated as 10 percent disabling.

(Entitlement to service connection for a left knee disorder 
will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claims for 
service connection on appeal and granted service connection 
for bilateral hearing loss and tinnitus, assigning 
noncompensable and 10 percent disability evaluations, 
respectively.  The veteran appealed the denial of his claims 
for service connection as well as the assignment of 
disability evaluations, requesting that he be assigned higher 
evaluations for both disabilities.  His claims were 
originally before the Board in January 2001, when the Board 
remanded the matter for additional development.  Although the 
veteran did not respond to a request for information made by 
the RO in April 2001, all requested development was attempted 
by the RO.  Therefore, this matter is properly before the 
Board for adjudication.

The issue of entitlement to service connection for a left 
knee disorder will be the subject of a later decision as 
additional development has been undertaken at the Board 
pursuant to the recent development authority granted in 67 
Fed. Reg. 3099 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9).

 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is a combat veteran who served in the 
Republic of Vietnam.

3.  The veteran injured his right knee, cervical spine, and 
lumbar spine in an accident during combat service.

4. The veteran developed hypertension in 1972.  

5.  There is no medical evidence of a heart valve disease.

6.  The veteran has mild to severe sensorineural hearing loss 
in both ears with constant tinnitus.  He has a puretone 
threshold average of 53 decibels in the right ear and 58 
decibels in the left ear with word recognition abilities of 
88 percent in both ears.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, a 
right knee disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).

2.  A heart disorder, including hypertension and a heart 
murmur, was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).

3.  Resolving all reasonable doubt in favor of the veteran, 
cervical spondylosis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).

4.  Resolving all reasonable doubt in favor of the veteran, 
lumbar spondylosis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).

5.  The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 
6100 (2001).

6.  The criteria for a disability evaluation higher than 10 
percent for tinnitus have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1-4.16, 4.87, Diagnostic Code 
6260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for service connection and his claims for increased 
disability evaluations as well as its duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete these claims under the Veterans 
Claims Assistance Act of 2000 (VCAA) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  Regulations 
implementing the VCAA have been enacted.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  By virtue of the 
statement of the case, the supplemental statements of the 
case, and the January 2001 Board Remand issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the veteran's claims 
currently on appeal.  The veteran was afforded VA 
examinations and all relevant records adequately identified 
by the veteran were obtained and associated with the claims 
folder.  Although the RO requested additional information 
from the veteran in an April 2001 letter, the veteran did 
not respond and did not submit any additional evidence 
following the Board's January 2001 Remand which outlined the 
need for the requested information.  The veteran was also 
given the opportunity to appear and testify before an RO 
Hearing Officer and/or a member of the Board to advance any 
and all arguments in favor of his claims, but declined to do 
so.

I. Background

The veteran served honorably in the United States Army from 
April 1966 to April 1968.  His service included approximately 
twelve months of combat service in the Republic of Vietnam as 
a light weapons infantryman and as a light truck driver.  
Upon induction examination in February 1966, the veteran 
related having injured his back while lifting a tree trunk 
and having some discomfort with heavy lifting.  Following a 
complete examination, however, the veteran was found 
qualified for induction.  This examination report does not 
make any mention of a heart disorder.

The veteran avers that he injured his neck, back and right 
knee when he fell off of a water trailer when trying to 
connect it to a helicopter during his combat service.  He 
also asserts that he was informed during service that he had 
a heart murmur.  Unfortunately, it appears that a portion of 
the veteran's service medical records were lost when he was 
reassigned in 1967.  At his release from active duty 
examination in March 1968, it was again noted that the 
veteran had occasional low back pain from an injury prior to 
service.  This examination report is void of any findings 
regarding a neck injury, back injury or right knee injury 
during service as well as any findings of a heart disorder.

Subsequent to service, the veteran participated in private 
medical treatment.  In 1972, the veteran developed 
hypertension and has had continual medical treatment for that 
condition.  There is no evidence of treatment for a heart 
murmur.  The veteran has also required chiropractic treatment 
for cervical and lumbar spine pain, surgical treatment for 
right knee derangement, and drug therapy for bilateral knee 
pain.  The veteran's treatment records include complaints of 
hearing loss and tinnitus. 

The veteran underwent VA audiologic examination in May 1998 
and complained of difficulty hearing the television and most 
voices as well as experiencing constant tinnitus.  At 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, the 
veteran's right ear puretone thresholds were found to be 35, 
30, 30, 80, and 85 decibels, respectively, with a four 
frequency average of 56 decibels and a word recognition score 
of 84 percent.  At those same frequencies, the veteran had 
left ear puretone thresholds at 25, 20, 35, 70, and 80 
decibels, respectively, with a four frequency average of 51 
decibels and a word recognition score of 84 percent.  His 
complaints were determined to be consistent with combat noise 
exposure.

In November 1998, the veteran underwent VA examination of the 
joints and complained of back and knee pain since a fall from 
a water trailer during service.  The veteran was found to 
have minor degenerative changes of the right knee and a small 
amount of joint effusion in the left knee.  The examiner 
diagnosed possible traumatic arthritis of the left knee, 
bilateral knee degenerative joint disease, and possible gouty 
arthropathy.  The veteran was also found to have degenerative 
disc disease of the lumbar spine at the L5-S1 level and 
chronic back pain probably secondary to traumatic arthritis.  
An opinion was not rendered as to the etiology of the 
veteran's orthopedic disabilities.

In January 2002, the veteran underwent a second VA orthopedic 
examination and related having experienced pain in his neck, 
back and right knee since an in-service accident.  The 
examiner performed a complete examination and reviewed the 
veteran's claims folder, including all x-rays and prior 
treatment records, and determined that the in-service 
accident described by the veteran certainly could have 
initiated the chain of events that resulted in the current 
clinical picture.  Cervical and lumbar spondylosis and mild 
bilateral osteoarthrosis of the knees were diagnosed and the 
examiner opined that it was at least as likely as not that 
the veteran's cervical and lumbar spondylosis and right knee 
disorder were the result of the described in-service injury.  
The examiner further opined that it was less likely that the 
veteran's left knee disorder was service-connected because 
the veteran did not injure it in service.

In February 2002 the veteran underwent VA examination for 
heart disorders.  The examiner performed a complete 
examination and reviewed the veteran's claims folder.  It was 
noted that the veteran developed hypertension in 1972, with 
no evidence of the disorder during service.  Clinical 
testing, including an echocardiogram performed in March 2002, 
did not reveal any evidence of a valvular heart disease.  The 
examiner was unable to hear any heart murmur.  As such, 
hypertension was diagnosed and the examiner opined that the 
veteran's hypertension did not occur as a result of service.  
The examiner also opined that the veteran did not have a 
heart disorder as a result of service as there was no 
evidence of a valve disease.

In April 2002, the veteran underwent VA audiologic 
examination.  He complained of constant tinnitus with varying 
intensity throughout the day.  The veteran reported no 
significant change in his hearing since the May 1998 VA 
examination and declined a trial use of hearing aids.  At 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, the 
veteran's right ear puretone thresholds were found to be 30, 
25, 30, 75, and 80 decibels, respectively, with a four 
frequency average of 53 decibels and a word recognition score 
of 88 percent.  At those same frequencies, the veteran had 
left ear puretone thresholds at 25, 25, 45, 75, and 85 
decibels, respectively, with a four frequency average of 58 
decibels and a word recognition score of 88 percent.  The 
examiner diagnosed mild to severe sensorineural hearing loss 
in both ears with tinnitus.  The examiner also noted that the 
veteran's test results were stable when compared with the May 
1998 test results and opined that the veteran should be able 
to work in most settings, especially those without 
significant amounts of loud noise.

II.  Service Connection Claims

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
the case of a combat veteran, VA shall accept as sufficient 
proof of service connection for any disease or injury 
alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  
Service connection may be rebutted by clear and convincing 
evidence to the contrary.  See 38 U.S.C.A. § 1154.  

Additionally, it is noted that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

A.  Right Knee, Cervical Spine, Lumbar Spine

Based on the evidence as outlined above, the Board accepts 
the veteran's lay statements regarding his in-service 
accident even though it is not recorded in the service 
medical records because the veteran is a combat veteran and 
the incident described is consistent with his military 
occupational specialty and the conditions of his service in 
the Republic of Vietnam.  There is no clear and convincing 
evidence to rebut the veteran's assertions.  As such, 
considering the VA examiner's opinion that it is at least as 
likely as not that the veteran's current cervical and lumbar 
spine disorders and right knee disorder are results of the 
in-service accident, the Board finds that when resolving all 
reasonable doubt in favor of the veteran, the preponderance 
of the evidence is in favor of granting service connection 
for those disorders.  Therefore, service connection is hereby 
granted for cervical spondylosis, lumbar spondylosis, and a 
right knee disorder.


B.  Heart Disorder

Given the evidence as outlined above, the Board finds that 
there is no evidence of hypertension or a heart murmur during 
service.  The record clearly shows that the veteran developed 
hypertension in 1972, some four years following his discharge 
from service, and that he does not have a heart valve 
disorder.  Although the credibility of the veteran's 
statement that he was informed that he had a heart murmur 
during service is not questioned, there is simply no evidence 
of such a disorder upon current examination.  Absent a 
current disability that began during service or as a 
consequence of service, service connection must be denied.  
Therefore, service connection for a heart disorder, including 
hypertension and a heart murmur, is denied.

III.  Increased Evaluation Claims

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Hearing Loss

The veteran's bilateral hearing loss has been evaluated under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  This Diagnostic Code 
sets out the criteria for evaluating hearing impairment using 
puretone threshold averages and speech discrimination scores.  
Numeric designations are assigned based upon a mechanical use 
of tables found in 38 C.F.R. Section 4.85; there is no room 
for subjective interpretation.  Scores are simply matched 
against Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  38 C.F.R. § 4.86 allows for the use of Table VIA 
when there are exceptional patterns of hearing impairment 
which are not present in this case.

The evidence of record reveals that the veteran had a 
puretone threshold average in his right ear in May 1998 of 56 
decibels with 84 percent speech recognition and a puretone 
threshold average in his left ear at that time of 51 decibels 
with 84 percent speech recognition.  Using Table VI, the 
right ear is assigned a numeric designation of II and the 
left ear is assigned a numeric designation of II.  Matching 
these designations to Table VII results in an assignment of a 
noncompensable evaluation.  Using the results of the 
veteran's April 2002 examination also ends with the 
assignment of a noncompensable evaluation with numeric 
designations of II for the right ear and III for the left 
ear.  Consequently, the Board finds at no time has the 
veteran been in a position to be assigned a compensable 
disability evaluation for his bilateral hearing loss.  
Therefore, his appeal in this regard is denied.

B.  Tinnitus

The veteran's tinnitus has been evaluated using 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  Under this Diagnostic Code, 
the only available evaluation for assignment is a 10 percent 
rating for recurrent tinnitus.  As such, the veteran is 
currently assigned the highest available schedular rating for 
his disability and must show evidence of an exceptional case 
in order for a higher evaluation to be assigned under 
38 C.F.R. § 3.321(b) as the schedule of ratings is based, as 
far as practicable, upon the average impairments of earning 
capacity.  Because the evidence of record does not suggest in 
any way that the veteran's tinnitus interferes with his 
ability to work in a manner not contemplated by Diagnostic 
Code 6260, his request for a higher disability evaluation for 
tinnitus is denied.


C.  General Considerations

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his service-connected impairments have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the veteran.



ORDER

Service connection for a right knee disorder is granted.

Service connection for a heart disorder, including 
hypertension and a heart murmur, is denied.

Service connection for cervical spondylosis is granted.

Service connection for lumbar spondylosis is granted.

A compensable evaluation for bilateral hearing loss is 
denied.

A disability evaluation higher than 10 percent for tinnitus 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

